.




    OFFICE    OF THE AITORNEY      GENERAL   OF TEXAS
                         AUSTIN




State Board of ArahitrcturalBxaminsrr
Burt Building
Dallas, Texas
Gentlanen:                Attention: Kr.




                                    te the drawings and
                                       It dlH1aul.t to

                                    in seotion 10 that
                                  at shall obtatn and keep ~~


                      is aase to include a rubber stamp.
                      aan this be done?"
                    0 of Article 249a, Vernon's Annotated
Civil Statu        ads as follows:
         V3eation 10. Every registered architect
    shall obtain and keep a seal, suah as is author-
    ized, preeoribed,and approved by the Bosrd Of'
    ArahiteoturalExaminers,w%fh which ho or she
    shall stamp all drawingsor epsOifioationsissued
    from his or her offiae for Use in thie Stats.
State Board of ArohlteoturalExaminers,Page 2



     The deai:?nof the seal shall be the same aa that
     to be used by the Board of Ara~lteoturalExaminers
     as provided for in Section 3 of this Act, except
     that it ahall bear the words 'RegisteredArahctect,
     State of Texas, instead of 'Texas Board of Arch-
     ticctural~xamlners.'"
          At common law, 6 "seal" was an impression on wax or
some other tenacious substanoe aapable oi receiving and re-
taining an impression. English v. Helms, 4 Tex. 228. Insofar
as crlvate seals are used at all, the use of wax or other ad-
hesive substances has never been required In Texas; a mere
scroll with the word Wsealn mitten on it is recognized as a
suffic~lentseal. Muckelroy v. Bethany, 23 Tex. 163; Fleming v.
Powell, 2 Tax. 225. The only requisite of a public seal is
that it contain enough to show its official character and that
it make a clear and dlstl.notiveimpression. 24 R. C. L. 694.
          It is to te noted that under Section 10 the seal to
be used by registered.arohiteotsis to be authorized, pre-
scribed, an: approved by the Board of ArchitecturalExaminers.
The only qualificationupon their administrativedisoretlon is
that the design of the seal shall be the same as that used by
the Board Itself except that it shall bear the mrds "Registered
Architeot, State or Texas", instead of "Texas Board of Archl-
tectural Examiners". I:'iththis qualifioationwe believe that
the form of the seal is entirely a matter within the adminls-
tratlve judgment of the State Board of ArchitecturalExamine-
and it may if it so desires allow arc.titeotsto use a rubber
stamn on their plans In lieu of the impression seal which the
Board has heretofore Instructedthem to use.
                                    Yours very truly
                               ATTORX'Y GERERAL OF TEXAS
APPROVED J'UR21, 1940
(a) Gerald C. kann
                               BY
ATTGRNYY GEXEPAL OF TEXAS              (s) ?:alterR. Kooh
                                                Assistant

                               BY
                                     (a) James D. Smullen
JDS:RS
                     AP?ROVED OPINION CODmE
                         By B.X.B. Chi:irman